Order entered December 23, 2022




                                       In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-01224-CV

              IN THE INTEREST AND PROTECTION OF C.C.

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                      Trial Court Cause No. 32861CR

                                      ORDER

      This is an accelerated appeal from an order for extended mental health

services. Before the Court is appellant’s December 22, 2022 unopposed motion for

an extension of time to file his opening brief. We GRANT the motion TO THE

EXTENT that we extend the deadline to January 6, 2023. We caution appellant

that no further extension will be granted.


                                                /s/   CORY L. CARLYLE
                                                      JUSTICE